Parker, J.
(dissenting) — I dissent from the conclusion reached in the foregoing opinion. I think the claimed rights of appellant Ferrell are of no consequence in our present inquiry. To my mind, the real *497constitutional question here involved is as to the right of the insurance company to have a greater number of agents in a given city, town or district than is prescribed by the act. I fail to see in what manner Ferrell’s constitutional rights are in the least involved. He has no constitutional right to enter into an agency or any other contract with the insurance company which that company does not have power to enter into. As a regulatory measure prescribing the powers of the insurance company, I am strongly of the opinion that the act is constitutional. As to the reasonableness of the regulation and the possible purpose of the legislature in enacting it, it is worthy of note that the word “agent,” as defined by the express terms of the act, is an agent who is
‘ ‘ duly authorized and commissioned by an insurance company, to solicit applications for and effect insurance in the name of the company, and to keep a complete record of all such transactions, and to discharge such other duties as may be vested in or required of the agent by said insurance company;”
and further, that there is no restriction in the act upon the number of solicitors who may be employed under such agent; express provision being made for the employment of such solicitors. For the purpose of investigation and facilitating the keeping in touch with the business of insurance companies by the state insurance commissioner, the legislature may have had in view the thus curtailing of the number of record insurance agencies. Surely, it cannot be said that this is an undue restriction upon the rights of or interference with the business of insurance companies.